DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Drawings
The drawings filed on 11/14/19 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (2013/0319612) in view of Langstaff et al (2013/0155421) (hereinafter: “Su” and “Langstaff”’) (all of record) and Halliyal et al (2002/0142493) (hereinafter” “Halliyal”).
Regarding claims 1-2; figure 7 of Su below discloses a method for verifying semiconductor wafers (W), the method comprising: receiving a semiconductor wafer (W); obtaining a first set of measurement data for a wafer layer (W), the first set of measurement data comprising at least one previously recorded thickness measurement for one or more portions of the wafer layer (see measurement device 502 of figure 5 or previous thickness 612 of figure 6 or step 708 of figure 7); comparing the first set of measurement data to a second set of measurement data for the wafer layer (step 708 of figure 7), the second set of measurement data comprising at least one new thickness measurement for the one or more portions of the wafer layer (thickness measurement 610 of figure 6 or step 706 of figure 7) (par. [0045] and [0051)).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Su teaches that the quality and uniformity of the surface are determined on the basic of thickness, critical dimension, layer composition, etc. (par. [0017]). Su does not teach step of determining the semiconductor wafer is an authentic wafer based on the second set of measurement data corresponding to the first set of measurement data.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Su for determining the semiconductor wafer is an authentic wafer based on the comparison between the measured thickness and previous recorded thickness as suggested by Langstaff because Langstaff teaches that the article can be verified whether it is genuine or unauthorized product based on the thickness of the layer (par. [0002] and [0014]).
	Su does not teach that the wafer comprises a plurality of layers and the thickness of a layer of the plurality of layers is measured; however, such the feature is known in the art as taught by Halliyal.
	Halliyal, from the same field of endeavor, discloses an in-situ thickness measurement for use in semiconductor processing in which a measurement system (42) includes a beam source and detector (66) are used for measuring the thickness profile of a substrate (48) such as wafer (par. [0028] and [0040]), the wafer includes one or more layers and the thickness of one or more layers of the wafer is measured (see figure 2 below and par. [0069]).

    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to use the basic device of Su for measuring the thickness of a layer of the plurality of layers (i.e., wafer having a plurality of layers) as taught by Halliyal because the device would function in the same manner.  
Regarding claims 4-5, Su teaches step of measuring thickness profile of at least one wafer (see figure 7). Thus, in order to measure the thickness profile, steps of obtaining the second set of measurement data for the at least one layer by measuring a layer at a first set of locations across a plurality of different areas on the at least one layer corresponding to a second set of locations across a plurality of different areas on the at least one layer at which the first set of measurement data was taken.
Regarding claims 6-8, Su teaches that step of obtaining a thickness measurement for a most recently fabricated layer of the plurality of layers (i.e., substrate and deposited layer) (par. [0019]) at one or more locations (i.e., thickness profile) of the most recently fabricated layer; and storing the measured thickness (see memory 608 in figure 6).
Regarding claims 9-10, Su teaches that the thickness profile of at least one wafer is measured (par. [0045]).
Su does not teach the first set of measurement data further comprises location data identifying one or more locations on the at least one layer at which at least one previously recorded thickness measurement was taken and wherein the at least one previously recorded thickness measurement comprises a plurality of previously recorded thickness measurements each taken at the one or more locations on the at least one layer within a different area of the semiconductor wafer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Su a location data identifying one or more locations on the at least one layer so that the thickness of each location on the wafer is determined. Thus, increase the accuracy of the measurement. Su teaches that the quality and uniformity of the surface are determined on the basic of thickness, critical dimension, layer composition, etc. (par. [0017]). Su does not teach step of .

6. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, Langstaff and Halliyal as applied to claim 1 above, and further in view of Naiki (2008/0144922) (of record).
Su and Langstaff do not teach steps of obtaining imaging data for the at least one layer capturing features patterned on the semiconductor wafer; determining if the imaging data corresponds to the design data; and determining the semiconductor wafer is an authentic wafer further based on the imaging data corresponding to the design data.
Figure 5 of Naiki below discloses a pattern alignment method and pattern inspection apparatus in which the semiconductor wafer (T) is inspected based on the steps of obtaining imaging data for the at least one layer capturing features patterned on the semiconductor wafer (see step S5); determining if the imaging data corresponds to the design data (steps S6 and S7); and determining the semiconductor wafer (T) is an authentic wafer (i.e., pass or fail in step S9) further based on the imaging data (T5) corresponding to the design data (i.e., reference image R5) (figures 2-4). 

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the method of verifying semiconductor wafer, for example using capturing features patterned on the wafer as taught by Naiki instead of thickness profile because there are many different ways of verifying the authentic or genuine of a wafer. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 11-13 and 15-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/25/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is noted that Hui et al (2012/0129431) also teaches that the thickness of a layer of wafer is measured (see par. [0026]); however, Hui et al fails to teach the step of determining the semiconductor wafer is an authentic wafer based on the second set of measurement data corresponding to the first set of measurement data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            November 18, 2021